Citation Nr: 1512295	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  06-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee pain associated with gout.  

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hallux valgus  associated with gout.  

3.  Entitlement to an initial disability rating in excess of 10 percent for low back pain associated with gout.  

4.  Entitlement to an initial disability rating in excess of 10 percent for neck pain associated with gout.  

5.  Entitlement to an initial disability rating in excess of 30 percent for exercise-induced asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for gout, and exercise-induced asthma, evaluated as noncompensable and 10 percent disabling, respectively, effective December 1, 2003.  The Veteran disagreed with the initial ratings and the current appeals ensued.  

In October 2008, the Board remanded the instant claims for further development.  

In an October 2011 RO Decision Review Officer decision, separate 10 percent ratings were assigned to left knee pain associated with gout, bilateral hallux valgus associated with gout, low back pain associated with gout and neck pain associated with gout.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Further development is necessary in this case. 

The Veteran claims that increased ratings for his aforementioned claimed disabilities are warranted as the conditions are more severe than the current evaluations reflect.  

According to the Veteran's representative, the Veteran argues that his aforementioned service-connected disabilities continue to worsen and his last and historic examinations are not reflective of the level of his disabilities.  A remand for updated examinations has been requested.  He has not had a VA examination for any of the claimed disabilities since July 2009, more than 5 years ago.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of these disabilities and he has not had an examination since 2009, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, during his last VA examination for his exercise-induced asthma, the Veteran indicated that he was seen several times per year for the condition.  He stated that he usually saw his regular physician every 3 to 4 months for a visit regarding this condition.  None of these medical records are associated with the claims folder.  The AOJ should attempt to obtain those records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include medical evidence of treatment for the Veteran's exercise-induced asthma, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Following completion of the above, schedule appropriate VA examination to determine the current severity of the Veteran's service -connected left knee, bilateral hallux valgus, low back, and neck disabilities associated with gout.  All indicated studies, to include range of motion must be performed.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  The examiner should review the results of any testing prior to completing the report.  The number of exacerbations due to his gout should be noted in the examination report and it should also be noted if the exacerbations are incapacitating.  

3.  Following completion of the development requested in paragraph 1, above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected exercise-induced asthma.  All indicated studies, to include pulmonary function tests which include both FEV-1 and FEV-1/FVC results must be provided or an explanation why pulmonary function testing cannot or should not be undertaken.  The examiner needs to indicate the number of visits the Veteran makes to a physician for required care of exacerbations and if he is prescribed systemic (oral or parenteral) corticosteroids.  

4.  After completion of the above actions, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

